902 F.2d 1009
284 U.S.App.D.C. 183
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Johnnie TASBY, a/k/a Akili S. Amen-Ra, Appellant,v.Joseph F. SPANIOL, Jr., Christopher W. Vasil, Deputy Clerk,U.S. Supreme Court.
No. 89-5049.
United States Court of Appeals, District of Columbia Circuit.
May 24, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record and the briefs from an order of the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's orders filed December 16, 1988 and January 3, 1989 be affirmed.  Mandamus was inappropriate because appellant had an alternative remedy, a motion to the Supreme Court seeking review of appellees' conduct.   See Borntrager v. Stevas, 772 F.2d 419, 421 (8th Cir.), cert. denied, 474 U.S. 1008 (1985).  Accordingly, the district court properly dismissed appellant's complaint.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.